NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-3562-18T3
                                                                    A-3611-18T3

RENAISSANCE BEVERAGES
III LLC, d/b/a GORMAN'S WINES
& SPIRITS, AWAZ INC, d/b/a
SEARS, FGM FITNESS, LLC, d/b/a
NORTH BEACH HEALTH CLUB,
RA WIRELESS OF NJ LLC, CA
COOPER LLC, d/b/a H & R BLOCK,
ITALIAN AFFAIR OF NORTH
CAPE MAY INC., d/b/a ITALIAN
AFFAIR PIZZA & PASTA,
LEE HING ENTERPRISES INC.,
d/b/a ASIAN PALACE, and
YOZU INC.,

          Plaintiffs-Appellants,

v.

TOWNSHIP OF LOWER
PLANNING BOARD
and ACME MARKETS, INC.,

          Defendants-Respondents.


BAYSHORE MALL 1A, LLC,
BAYSHORE MALL 1B, LLC, and
BAYSHORE MALL 2, LLC,
     Plaintiffs-Appellants,

v.

TOWNSHIP OF LOWER
PLANNING BOARD and ACME
MARKETS, INC.,

     Defendants-Respondents.


           Argued telephonically May 27, 2020 –
           Decided July 9, 2020

           Before Judges Yannotti and Currier.

           On appeal from the Superior Court of New Jersey, Law
           Division, Cape May County, Docket Nos. L-0030-18
           and L-0038-18.

           Elias T. Manos argued the cause for appellants
           Renaissance Beverages III LLC, FGM Fitness, LLC,
           RA Wireless of NJ LLC, CA Cooper LLC, Italian
           Affair of North Cape May Inc., Lee Hing Enterprises
           Inc., and Yozu Inc. (Manos Law Firm, LLC, attorneys;
           Elias T. Manos, on the joint briefs).

           Christopher M. Baylinson argued the cause for
           appellants Bayshore Mall 1A, LLC, Bayshore Mall 1B,
           LLC, and Bayshore Mall 2, LLC (Perskie Mairone Brog
           Barrera & Baylinson, attorneys; Christopher M.
           Baylinson, on the joint briefs).

           Gerald E. Burns (Buchanan Ingersoll & Rooney, PC) of
           the Pennsylvania bar, admitted pro hac vice, argued the
           cause for respondent Acme Markets, Inc. (Buchanan
           Ingersoll & Rooney, PC, attorneys; Christopher James
           Dalton, on the brief).

                                                                     A-3562-18T3
                                     2
              Avery S. Teitler argued the cause for respondent
              Township of Lower Planning Board (Teitler & Teitler,
              attorneys; Avery S. Teitler, on the brief).

PER CURIAM

        The controversy in these consolidated cases arises out of the Lower

Township Planning Board's (Board) approval of Acme Market Inc.'s application

to create an outdoor display area and construct additional signage. Acme leases

its premises located within the Bayshore Mall shopping center. The Bayshore

Mall entities,1 and eight of its tenants2 that lease commercial properties in the

shopping center, appealed the Board's decision.3 The trial court affirmed the

Board's decision in a March 11, 2019 order and decision. After a review of the

arguments advanced on appeal in light of the record and applicable principles of

law, we affirm.




1
 Bayshore Mall is owned by three tenants in common: plaintiffs Bayshore Mall
1A, LLC, Bayshore Mall 1B, LLC, and Bayshore Mall 2, LLC (Bayshore).
2
 We refer to plaintiffs Renaissance Beverages III, LLC d/b/a Gorman's Wines
& Spirits, FGM Fitness, LLC d/b/a North Beach Health Club, RA Wireless of
NJ, LLC, CA Cooper, LLC d/b/a H & R Block, Italian Affair of North Cape
May, Inc. d/b/a Italian Affair Pizza & Pasta, Lee Hing Enterprises, Inc. d/b/a
Asian Palace, and Yozu, Inc. collectively as "Tenants."
3
    We refer to Bayshore and the Tenants collectively as "plaintiffs."
                                                                         A-3562-18T3
                                         3
      Acme has been a tenant in the shopping center since 1988. For several

years prior to these events, Acme operated an outdoor display area in front of

its store. However, in February 2017, Lower Township issued a citation to

Acme as the outdoor displays violated a municipal ordinance, Section 400-

17(E)(3) of the Lower Township Land Development Code (Code).                   The

ordinance only permitted garden centers and stores that sold vehicles and boats

to have an outside display.

      Thereafter, in April 2017, Acme filed an application with the Board

seeking minor site plan approval and variance relief, under Section 400-

17(E)(3), to create two outdoor display areas outside each of the store's entrance

and exit doors. Acme also sought variance relief for additional signage.

      During a hearing in July 2017, the Board heard testimony from

representatives of Acme, Bayshore, and one of the Tenants; Bayshore and the

tenant objected to the application. In a three to three split vote on the variance

requests, the Board denied Acme's application.

      A week later, Acme filed a second application seeking similar relief and

addressing the concerns expressed by the Board during the first hearing. Acme

reduced the proposed area and height for the outdoor displays and established




                                                                           A-3562-18T3
                                        4
an ADA-compliant4 pedestrian sidewalk in front of them. It also revised the

proposed sign package, seeking a variance for three additional LED channel

letter signs for the westward facing wall of the building: (1) a 58.5 square foot

"Acme" sign; (2) a 6.8 square foot "Liquor" sign; and (3) a 9.7 square foot

"Pharmacy" sign. In addition, Acme proposed a 126 square foot glass-applied

graphic sign depicting produce.

       The Board considered Acme's second application at a hearing on October

19, 2017. Prior to the hearing, the Board's engineer, Shawn A. Carr, P.E.

(professional engineer), reviewed the application and prepared a report to the

Board noting the differences between the two applications. Lower Township's

Bureau of Fire Safety also reviewed Acme's second application and issued a

letter of approval.

       During the hearing, Acme presented testimony from the following

witnesses: Lewis Conley, P.L.S. (professional land surveyor), P.P. (professional

planner); William Crosby, Acme's Vice President of Operations; and Patrick

Malia, a licensed code official and expert on code compliance. In opposing the

application, Bayshore produced: Bryan Proska, P.E.; Edward Eimer, R.A.

(licensed architect); Richard Carter, P.E., P.P; Scott Homel, Bayshore's


4
    Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101 to 12213.
                                                                         A-3562-18T3
                                       5
principal; and Victor Fabietti, the owner of Renaissance Beverages III, LLC

d/b/a Gorman's Wines & Spirits.

      The Board also heard testimony from Carr and Lower Township's

planning director, William J. Galestok, A.I.C.P. (certified planner), P.P.

Numerous exhibits were entered into evidence, including a packet of fifty-four

photographs of other outdoor display areas in Lower Township.

      Conley told the Board that Acme intended the outdoor display areas to

include various seasonal items such as flowers, plants, mulch, patio and beach

gear, coolers, charcoal, pumpkins, lawn decorations, firewood, and snow

shovels.    Conley testified the displays would provide an "aesthetic

enhancement" to the shopping center and would not be visible to the public from

the road. He conceded a six-foot-high display under the eight-foot overhang

could result in "some reduced lighting."

      Eimer, in turn, contended the proposed displays could present a safety

issue by blocking the pathway in front of the store, and it would be difficult to

maintain the ADA-compliant walkway. He also noted some of the merchandise

items were combustible. Homel and Fabietti shared Eimer's safety concerns.

Carter testified that the shopping center's planning should be uniform and if




                                                                         A-3562-18T3
                                       6
Acme could have outdoor displays, every tenant might seek a variance for

outdoor merchandise contrary to the zoning plan.

      In addressing Acme's signage variance request, Conley testified that the

three signs proposed for the western side of the building would promote the free

flow of traffic and help direct motorists towards additional parking. Conley also

noted the glass-applied graphic sign promoted safety because it would hide a

money handling area within the store and block "an unsightly partition."

      In contrast, Proska stated the signs were not visible to motorists until after

they passed the entrance to the shopping center. He also testified the signs could

confuse motorists into believing there was parking and an entrance at the rear of

Acme.

      At the conclusion of the hearing, the Board voted separately on the sign

variance, the outdoor display variance, and the minor site plan approval. The

Board approved all three measures in votes of: (1) six to one for the sign

variance; (2) four to three for the outdoor display variance; and (3) four to three

for the minor site plan approval.      The Board's decision was adopted in a

Resolution on December 14, 2017.

      In voting on the signage variance, a Board member who voted "yes" stated

the signs would "improve the overall look of the store," stating channel signs


                                                                            A-3562-18T3
                                         7
were "neat" and "clean." Another voted "yes" because the signs would help

summertime tourists unfamiliar with the area.

      The members in favor of granting the variance thought the graphic sign in

the front of the building would make the store more aesthetically appealing in

contrast to the current blank wall. They commended the channel signs as

informational, advising consumers there was a pharmacy and liquor store inside

the Acme. The sole Board member who voted "no" stated he did not believe

adding the sign to the side of the building would help Acme "grow" and

suggested landscaping as a way to "beautify the side of the building."

      During the vote on the outdoor display area, one of the Board members

who voted "yes" recognized that although other tenants might request similar

variances, granting the variance here was "good for the community."            He

contrasted it to the "dead" strip mall across the street. Another Board member

voted "yes" because he felt adding delineated lanes for customers exiting the

store and marking the placement of pallets offered a "workable solution."

Among the Board members who voted "no," one stated he did not think the pros

outweighed the cons regarding the ADA issue. Another Board member voted

"no" because he felt the proposed display area was more of a detriment to the

community because it posed a safety issue.


                                                                         A-3562-18T3
                                       8
      In the adopting Resolution, the Board made the following findings in

granting the variances, including:

            Display Areas Variance under [Section] 400-17(E)(3)

                  ....

            [T]his type of outside display area is prevalent
            throughout Lower Township and a common trend with
            supermarkets such as Acme.

            The . . . outside display areas will provide an
            aesthetically pleasing area in front of the Acme store.

            The . . . outside display areas will "liven up" the
            shopping center and eliminate the dead area in front of
            the Acme store which will advance the purposes of
            zoning including promoting the general welfare
            including providing for good civic design and a
            desirable visual environment.

            [A]cme has been displaying items for sale in this area
            previously.

            Because of heavy landscaping around the shopping
            center in which the Acme is located, the outside display
            area will not be generally visible including to those
            driving along the adjacent roads. As such, the outside
            display area will not cause a substantial detriment to the
            zone plan or public good. Moreover, the display areas
            will be located under the building overhangs and
            between building columns and in defined areas with a
            maximum height of [six] feet (excluding hanging
            flowers and the like), reducing any potential for a
            negative impact.



                                                                         A-3562-18T3
                                        9
As a result, the Board finds that the Application has
satisfied the positive and negative criteria for the
granting of the requested variance relief under . . . the
Ordinance.

Specifically, the Applicant has indicated enough detail
with regard to the layout of the outside display areas
and agreed to delineate areas where the merchandise
would be sold which will reduce or eliminate any
detriment to the granting of the requested relief.

Additionally, the Applicant has agreed to maintain two
(2) ADA compliant walkways as a condition of
approval.

The revised Application provided enough specificity
and information to allow for the granting of the
requested variance relief to allow for the outdoor
display area.

As a result of the above, the Board finds that the
Applicant has satisfied the positive and negative
criteria necessary for granting the requested variance
under . . . the Ordinance.

Sign Variances

      ....

The Board finds that the proposed signs on the [side]
wall . . . of the Acme, which is currently without any
signage, will permit better identification of the store for
customers that enter the shopping center from the
[w]est.

The Board further finds that the proposed signs will
enhance traffic safety and circulation, especially for
summertime visitors who are not familiar with the area.

                                                              A-3562-18T3
                           10
The Board further finds that the channel letter signs are
clean and will improve the overall look of the building.

The Board further finds that the channel letter signs will
provide a more desirable visual environment by
breaking up a blank wall and making the building look
more appealing and that this aesthetic enhancement
alone supports the grant of relief. The proposed signs
on the side wall constitutes a very small percentage of
the overall area of the side wall.

The Board further finds that the glass[-]applied graphic
sign on the front of the store window will provide a
safety feature by hiding an area of the building where
money is being counted and stored. Moreover, the sign
does not include any words or direct business
identification but rather will be a graphic of fruit or
similar items. While technically meeting the definition
of a sign, the proposed graphic is more decorative in
nature.

As a result, the Board finds that several purposes of
zoning will be advanced by the granting of the sign
variances.

The Board further finds that the granting of requested
relief will not be a substantial detriment to the zone plan
or zoning ordinance because the side wall signs are
attractive, small in area (less than [seventy-five] square
feet) and provide architectural relief to an otherwise
blank wall while also providing information on the
available products in the shopping center and the
location of such uses for visitors new to the area that
enter from the side entrance to the shopping center.

Therefore, the Applicant has satisfied the [(c)(2)]
standard necessary to grant [the] requested variance
relief . . . .

                                                              A-3562-18T3
                           11
      The Tenants and Bayshore filed complaints in lieu of prerogative writs

against the Board and Acme seeking to overturn the Board's decision. Plaintiffs

asserted the Board did not adequately address the positive and negative criteria

in granting the variances, erred in voting on an issue of res judicata and failed

to consider the "flexible sign criteria."

      On March 11, 2019, the trial court issued a comprehensive written opinion

affirming the Board's decision and dismissing the complaints. The court stated:

             [E]ach element of the statutory criteria is specifically
             addressed in Resolution 17-33 and supported by
             testimony and evidence presented at the October . . .
             hearing. The Board's separate comments show careful
             and deliberate consideration of the application. The
             testimony and comments of Board members, taken
             together with Resolution 17-33, demonstrates that there
             is more than enough support to conclude that the Board
             acted in line with the statutory criteria. The [c]ourt is
             particularly impressed with the detailed findings
             included in the Resolution outlining the basis for the
             granting of relief. The Resolution carefully outlines the
             special reason[s] or positive criteria for the granting of
             the relief and the Resolution also carefully addresses
             the negative criteria. The Board properly concluded
             that granting the variance would not be a substantial
             detriment to the public good and that it will not
             substantially impair the intent and the purpose of the
             zone plan and zoning ordinance.

             At the July hearing, the Board voiced concerns
             regarding various aspects of the plan. These concerns
             led Acme to file the [second] application addressing the
             concerns raised by the Board. Acme's [second]

                                                                          A-3562-18T3
                                        12
            application increased safety measures, the creation of
            two ADA walkways and conditions imposed on the
            outdoor display areas. Acme also significantly reduced
            the total square footage of the proposed signage. At the
            October hearing, the Board heard Acme's full
            presentation and Bayshore's full opposition. They
            asked pertinent questions throughout the hearing.
            Board members articulately provided reasons for their
            vote[s]. The Resolution later issued by the Board
            mirrored the reasoning provided at the hearing. For all
            these reasons outlined in this opinion, the [c]ourt is
            satisfied that the decision of the Board was not
            arbitrary, capricious, or unreasonable.

      The court then turned to a specific analysis of the requested variances,

addressing the outdoor display first:

            The [Board] relied on the expert testimony of Mr.
            Conley in finding that the outdoor display areas would
            provide aesthetic enhancement to Acme . . . and the
            Shopping Mall. The Board also relied on the [fifty-
            four] photographs that Acme submitted into evidence
            of other outdoor displays in Lower Township,
            indicating a pattern of outdoor display in the
            community. The Board found the testimony of Mr.
            Conley credible and made findings consistent with his
            testimony. The Board also considered all of the
            evidence presented and properly adopted a resolution
            granting the variance for the outdoor displays. Another
            significant factor that the Board found important was
            that Acme filed a second application addressing the
            concerns raised by the Board members at the hearing
            for their initial application. The Board found that said
            amendments and changes reduced the impairment to the
            zone plan and zoning ordinance; supporting a finding
            of the Board that the new application posed little to no
            impairment to the zone plan or zoning ordinance. The

                                                                       A-3562-18T3
                                        13
           Board found that the negative, as well as the positive
           criteria, were satisfied.    The resolution outlines
           multiple findings supporting the granting of the
           variance for the outdoor displays. For all the reasons
           outlined in this opinion, the [c]ourt affirms the
           [Board's] granting of a (c)(2) variance for outdoor
           displays.

      In considering plaintiffs' arguments regarding the signage, the court

stated:

           In Resolution 17-33 [the] Board cites several purposes
           of zoning that were met when they granted Acme
           signage variance relief. [The] Board found that "the
           proposed signage would promote the general welfare,
           provide for efficient and free flow of traffic and create
           a more aesthetically pleasing environment."

           The . . . Board found Acme's requested variance relief
           to install three additional signs adding to a total of 201
           square feet of additional signage on the store building
           that occupies approximately 5.8 acres of the Shopping
           Mall to be de minimis based on the size of the proposed
           signs compared to the size of the wall and the building.
           [T]he proposed signage would only cover 1.7% of the
           area of the wall for a store in a 41.96-acre shopping
           center. The Board found three separate purposes of
           zoning that were met by the final plan and application.
           The Board also concluded that the signs would enhance
           [traffic] safety and circulation and provide a more
           desirable visual environment. The Board also found
           significant that Acme substantially reduced the size of
           the proposed signs. This [c]ourt holds that the Board's
           decision was sufficiently based on the evidence
           presented at the hearing. This [c]ourt affirms the
           decision of the Board in granting Acme's application
           for variance relief for additional signage.

                                                                        A-3562-18T3
                                      14
        In considering and rejecting plaintiff's assertion that the Board should

have considered the "flexible sign criteria," the court noted the Board's engineer

had not raised this issue during his review of the variances. The court found the

Board's decision to base its decision on the applicable municipal ordinances was

not arbitrary, capricious or unreasonable. The court denied the complaint in lieu

of prerogative writs.

        On appeal, plaintiffs contend the trial court erred in affirming the Board's

decision to grant Acme variance relief because it was arbitrary, capricious and

unreasonable. In addition, plaintiffs assert the Board improperly considered

evidence outside of the record in granting variance relief for the outdoor display

area.

        In reviewing a zoning board's decision, we are governed by the same

standard used by the trial court. Bd. of Educ. of Clifton v. Zoning Bd. of

Adjustment of Clifton, 409 N.J. Super. 389, 433-34 (App. Div. 2009) (citing

Cohen v. Bd. of Adjustment of Borough of Rumson, 396 N.J. Super. 608, 614-

15 (App. Div. 2007)). "Ordinarily, when a party challenges a zoning board 's

decision through an action in lieu of prerogative writs, the zoning board 's

decision is entitled to deference." Kane Props., LLC v. City of Hoboken, 214
N.J. 199, 229 (2013). Therefore, a court "should not disturb the discretionary


                                                                            A-3562-18T3
                                        15
decisions of local boards that are supported by substantial evidence in the record

and reflect a correct application of the relevant principles of land use law." Lang

v. Zoning Bd. of Adjustment of N. Caldwell, 160 N.J. 41, 58-59 (1999).

      "[T]he action of a board will not be overturned unless it is found to be

arbitrary and capricious or unreasonable . . . ." Dunbar Homes, Inc. v. Zoning

Bd. of Adjustment of Twp. of Franklin, 233 N.J. 546, 558 (2018) (alteration in

original) (quoting Grabowsky v. Twp. of Montclair, 221 N.J. 536, 551 (2015)).

"A board acts arbitrarily, capriciously, or unreasonably if its findings of fact in

support of [its decision] are not supported by the record, . . . or if it usurps power

reserved to the municipal governing body or another duly authorized municipal

official . . . ." Ten Stary Dom P'ship v. Mauro, 216 N.J. 16, 33 (2013) (citations

omitted) (first citing Smart SMR of N.Y., Inc. v. Fair Lawn Bd. of Adjustment,

152 N.J. 309, 327 (1998); and then citing Leimann v. Bd. of Adjustment of

Cranford, 9 N.J. 336, 340 (1952)).

      Here, Acme sought a variance for an outdoor display area and additional

signage under N.J.S.A. 40:55D-70(c)(2). Our Supreme Court has stated that:

             [N]o [(c)(2)] variance should be granted when merely
             the purposes of the owner will be advanced. The grant
             of approval must actually benefit the community in that
             it represents a better zoning alternative for the property.
             The focus of a [(c)(2)] case, then, will be not on the
             characteristics of the land that, in light of current

                                                                              A-3562-18T3
                                         16
             zoning requirements, create a "hardship" on the owner
             warranting a relaxation of standards, but on the
             characteristics of the land that present an opportunity
             for improved zoning and planning that will benefit the
             community.

             [Kaufmann v. Planning Bd. for Warren, 110 N.J. 551,
             563 (1988) (emphasis in original).]

In addition, "[n]o variance . . . may be granted under [N.J.S.A. 40:55D-70(c)(2)]

. . . without a showing that such variance . . . can be granted without substantial

detriment to the public good and will not substantially impair the intent and the

purpose of the zone plan and zoning ordinance." Lang, 160 N.J. at 57 (citing

N.J.S.A. 40:55D-70(d)).

      Acme failed to present sufficient evidence to support its application. In

discussing the outdoor display, Conley testified the application met the positive

criteria of N.J.S.A. 40:55D-70(c)(2) because the "outside display areas will

'liven up' the shopping center and eliminate the dead area in front of the . . . store

which will advance the purposes of zoning . . . ."

      In the Resolution, the Board found the outdoor display areas would

provide an aesthetic enhancement to Acme and the shopping center.                 The

enhancement of the aesthetics of a property is a valid purpose of zoning under

the Municipal Land Use Law. See N.J.S.A. 40:55D-2(i). In addition, several of



                                                                              A-3562-18T3
                                         17
the Board members favorably commented on their personal observations of the

outdoor displays.

      The Board also found the outdoor display areas met the negative criteria

of N.J.S.A. 40:55D-70(c)(2) because Acme displayed items in the area in the

past and the landscaping around the shopping center would help shield the

display areas from being visible to the traveling public. These findings were

supported by the evidence. Moreover, the evidence revealed numerous other

outdoor displays in place in the municipality. Therefore, there is sufficient

credible evidence in the record to support the Board's finding that the outdoor

displays proposed by Acme would not substantially impair the intent of the

municipality's zoning plan.

      In granting Acme the variance for its proposed additional signage, the

Board found the signs met the positive and negative criteria for variance relief

because "the proposed signs will enhance traffic safety and circulation,

especially for summertime visitors who are not familiar with the area." The

Board also found the signs would enhance the aesthetics of the shopping center

by covering blank spaces on walls and windows. In addition, the graphic sign

was more decorative in nature than the typical signage.




                                                                        A-3562-18T3
                                      18
      In the Resolution, the Board concluded that granting the requested relief

would not be a substantial detriment to the zoning plan or ordinance

            because the side walls are attractive, small in area . . .
            and provide architectural relief to an otherwise blank
            wall while also providing information on the available
            products in the shopping center and the location of such
            uses for visitors new to the area that enter from the side
            entrance to the shopping center.

      As the trial court noted, Acme presented numerous expert witnesses who

presented testimony on the issues before the Board and included fifty-four

photographs of other outdoor display areas in the municipality. The Board also

issued a detailed Resolution supporting its grant of Acme's application. In

considering the "wide latitude" we afford to the Board's findings, we are

satisfied plaintiffs have not met their "heavy burden of proving that the evidence

presented to the [B]oard was so overwhelmingly in [their] favor . . . that the

[B]oard's action can be said to be arbitrary, capricious or unreasonable."

Advance at Branchburg II, LLC v. Branchburg Twp. Bd. of Adjustment, 433
N.J. Super. 247, 253, 255 (App. Div. 2013) (first quoting Medici v. BPR Co.,

107 N.J. 1, 23 (1987); and then quoting Med. Realty Assocs. v. Bd. of

Adjustment, 228 N.J. Super. 226, 233 (App. Div. 1988)).

      Plaintiffs argue, for the first time on appeal, that the Board improperly

relied on evidence outside the record in reaching its decision, referring to the

                                                                          A-3562-18T3
                                       19
fleeting reference made by two Board members to a certain Acme employee.

This issue was not raised before the trial court, and therefore is not properly

before this court. See State v. Galicia, 210 N.J. 364, 383 (2012). Moreover, it

is clear from a review of the transcripts that the Board members reached their

individual decisions based on the evidence and testimony in the record. The

offhand reference to the employee was not a basis for the grant of Acme's

application. See Kramer v. Bd. of Adjustment, 45 N.J. 268, 284 (1965).

      Affirmed.




                                                                       A-3562-18T3
                                     20